02-12-125-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00125-CV
 
 



In re Kathleen Dickerson


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s petition for writ of mandamus and motion for temporary
relief and is of the opinion that relief should be denied.  Accordingly,
relator’s petition for writ of mandamus and motion for temporary relief are
denied.
 
PER CURIAM
 
PANEL: 
MEIER, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED: 
April 3, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).